Citation Nr: 1023440	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-36 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Whether the appellant has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, of the United 
States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1996 to March 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Muskogee, Oklahoma.  The record indicates that in April 2008, 
the appellant proffered testimony via a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(AVLJ).  A transcript of that hearing was produced and has 
been included in the claims folder for review.  After further 
review of the appellant's claim, the Board, in August 2008, 
remanded the claim to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the purpose of obtaining 
additional information from the appellant.

The appeal is once again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As reported above, in August 2008, the Board remanded this 
claim for the purpose of obtaining additional evidence.  The 
Board initially noted that in order to prevail on his claim 
for benefits, the appellant must have sufficient qualifying 
active duty service.  The service eligibility requirements 
for Chapter 30 educational assistance specify that, after 
June 30, 1985, an individual must either serve for at least 
three years of continuous active duty in the Armed Forces, in 
the event that the individual's initial obligated period of 
active duty is for at least three years, or must have been 
discharged following a shorter period of active service under 
one of the following reasons:  (1) a service-connected 
disability; (2) a medical condition preexisting service and 
determined by VA not to be service connected; (3) hardship as 
defined by 10 U.S.C. § 1173; (4) the convenience of the 
Government after completing 30 continuous months of active 
duty if the initial obligated period was 3 years of more; (5) 
involuntarily for convenience of the Government as a result 
of a reduction in force; or (6) for a physical or mental 
disorder not characterized as a disability and not the result 
of the service member's own willful misconduct but 
interfering with his/her performance of duty.  38 U.S.C.A. § 
3011(a)(1)(A) (West 2002); 38 C.F.R. § 21.7042 (2009).

In order to determine whether the appellant might be eligible 
for educational benefits pursuant to the above, the Board 
determined that additional information was needed with 
respect to the appellant's service and discharge.  Hence, the 
Board requested that the appellant's service personnel file 
be obtained and included in the file for review.  The 
education file indicates that the appellant's service medical 
records were copies and included in the claims folder.  
However, a copy of the service personnel file was not 
obtained.  

Additionally, it is noted that the file does have a copy of 
electronic mail that was sent between the Muskogee RO and an 
individual at the Department of the Army (DoA).  It is 
unclear what DoA office responded to the VA inquiry.  
Moreover, while the electronic mail states the following:

Yes, LHJ is a non-COG (OTHER) type of 
separation, 24/36 mo. rule applies.  

it is unclear of the underlying source of this information.  
It is further noted that DoA asked whether the appellant was 
given a narrative on the DD 214 of "unsatisfactory 
performance" but no response to this inquiry was sent back 
to DoA.  It is also unclear what "unsatisfactory 
performance" actually means.  

Upon reviewing the development that has occurred since August 
2008, the Board finds there has not been substantial 
compliance with its remand instructions.  The Board notes 
that the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  In this instance, the 
RO/AMC was specifically told to obtain the appellant's 
service personnel records along with any additional records 
that would indicate what the appellant's job performance was 
prior to his discharge from service.  Because these records 
were not obtained, it is the Board's opinion that the RO/AMC 
did not comply with the remand instructions.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board confers on a claimant, as a matter of law, the 
right to (at least a substantial) compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  As the information needed was not obtained, the 
claim must once again be returned to the RO/AMC for 
additional development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain a copy of the 
appellant's service personnel records (his 
201 file).  Of particular interest are any 
documents in the 201 file that discuss the 
appellant's early discharge from service 
and any information given to him 
concerning the discharge (to include any 
privileges or benefits he could forfeit by 
accepting an early-out).  All documents 
received should be included in the file 
for review.

2.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2009); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AMC/RO should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his accredited 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should specifically and in detail discuss 
any reasoning used in deciding the 
appellant's claim.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.  The appellant 
need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


